Opinion issued October 8, 2019




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-18-00739-CV
                           ———————————
                   WILLIAM HUGO MIKULIN, Appellant
                                       V.
HARRIS COUNTY, HARRIS COUNTY DEPARTMENT OF EDUCATION,
 PORT OF HOUSTON AUTHORITY OF HARRIS COUNTY, HARRIS
COUNTY FLOOD CONTROL DISTRICT, HARRIS COUNTY HOSPITAL
DISTRICT, CITY OF HOUSTON, HOUSTON INDEPENDENT SCHOOL
   DISTRICT, AND HOUSTON COMMUNITY COLLEGE SYSTEM,
                        Appellees


                   On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-79969


                         MEMORANDUM OPINION

      William H. Mikulin appeals from a final judgment issued in a suit to collect

delinquent ad valorem taxes. The trial court ordered Mikulin to pay $66,855.74 in
delinquent taxes, among other things, to various taxing authorities. In three issues,

Mikulin contends the trial court erred by entering a final judgment against him

because (1) the trial court lacked subject-matter jurisdiction over the tax suit; (2) the

form of payment in which the trial court ordered him to pay his taxes is

unconstitutional; and (3) there is a conflict between the United States Constitution

and the Texas law. We affirm.

                                     Background

      Harris County,1 the City of Houston, Houston Independent School District,

and Houston Community College System (collectively, “Harris County”) brought

an action against Mikulin seeking to recover delinquent ad valorem taxes2 under

Section 33.41 of the Texas Tax Code for tax years 2016 and 2017. In its amended

petition, Harris County sought to recover “[t]he total aggregate amount of taxes,

penalties, interest, and attorney’s fees,” including additional taxes, penalties,

interest, and attorney’s fees that accrued after it filed its amended petition.

      The trial court held a hearing on the tax delinquency. Mikulin appeared at this

hearing pro se. Harris County introduced evidence in support of the delinquency,


1
      Harris County collects taxes on behalf of itself and Harris County Department of
      Education, the Port of Houston Authority of Harris County, the Harris County Flood
      Control District, and the Harris County Hospital District.
2
      An ad valorem tax is a tax on the value of property. Motorola, Inc. v. Tarrant Cty.
      Appraisal Dist., 980 S.W.2d 899, 900 n.1 (Tex. App.—Fort Worth 1998, no pet.)
      (citing State v. Wynne, 134 Tex. 455, 465 (1939)).

                                           2
including certified tax statements, affidavits, and deed records for Mikulin’s home

located in Houston, Harris County, Texas. The trial court asked Mikulin whether he

had made any payments to the taxing authorities. In response, Mikulin

acknowledged that he had not paid his tax debts and then tendered a “conditional

payment” in the form of a document explaining why, in his view, he was not

required to pay his tax debts because they were unconstitutional. The trial court

entered a judgment against Mikulin and ordered him to pay taxes in the amount of

$66,855.74, plus “penalties, interest, and attorney’s fees, with penalty and interest

continuing to accrue . . . from the date of trial until paid or sold, plus all costs of

court.” Mikulin appealed.

                             Subject-Matter Jurisdiction

      In his first issue, Mikulin argues that the trial court lacked subject-matter

jurisdiction because only Congress, and not the judiciary, has the authority to rule

on issues involving money.

A.    Standard of review

      Subject-matter jurisdiction is essential to the authority of a court to decide a

case. Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 553 (Tex. 2000). A court has

the power to dispose of every issue once it acquires subject-matter jurisdiction.

Mladenka v. Mladenka, 130 S.W.3d 397, 400 (Tex. App.—Houston [14th Dist.]

2004, no pet.) (citing Cedar Crest Funeral Home, Inc. v. Lashley, 889 S.W.2d 325,


                                          3
330 (Tex. App.—Dallas 1993, no writ)). A plea to the jurisdiction challenges the

trial court’s authority to decide the merits of the case. Am. K-9 Detection Servs., LLC

v. Freeman, 556 S.W.3d 246, 267 (Tex. 2018). Because subject-matter jurisdiction

presents a question of law, we review the trial court’s ruling on a plea to the

jurisdiction de novo. Hearts Bluff Game Ranch, Inc. v. State, 381 S.W.3d 468, 476

(Tex. 2012). In reviewing a plea to the jurisdiction, we review the pleadings, factual

assertions, and any evidence relevant to the jurisdictional issue. Klumb v. Houston

Mun. Emps. Pension Sys., 458 S.W.3d 1, 8 (Tex. 2015). We accord the trial court’s

decision no deference. J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223, 239 (Tex.

2003).

B.    The trial court had subject-matter jurisdiction over the tax suit

      Under Texas law, real property is subject to taxation. TEX. CONST. ART. VIII,

§ 1(b); TEX. TAX CODE §§ 11.01(a)—(b), 21.01. An owner of real property is

obligated to pay ad valorem taxes levied on the property on the first day of January

of the tax year for which the tax is imposed by a taxing authority. TEX. TAX CODE §

32.07. A taxing authority is defined as a county, city, or school district that is

authorized to impose ad valorem taxes on real property. Id. § 21.01. The Texas

Constitution authorizes counties to levy property taxes and empowers the legislature

to enact laws for the assessment and collection of property taxes by school districts.

TEX. CONST. art. 8, § 9; art. 7, § 3(e); Fisher v. Cty. of Williamson, No. 03-05-00584-


                                          4
CV, 2006 WL 1649262, at *2 (Tex. App.—Austin June 15, 2006, no pet.). School

districts are also authorized to levy and collect property taxes. TEX. EDUC. CODE §

11.152; Fort Worth Indep. Sch. Dist. v. City of Fort Worth, 22 S.W.3d 831, 835 n.2

(Tex. 2000). Finally, the Texas Constitution, the Tax Code, and the Local

Government Code allow cities to levy, assess, and collect property taxes. TEX.

CONST. art. 8, § 9(a); art. 11, §§ 4, 5; TEX. TAX CODE § 302.001; TEX. LOC. GOV’T

CODE § 51.051; see Fisher, 2006 WL 1649262, at *2. Under Texas Tax Code section

33.41(a), a taxing unit may initiate a legal proceeding in the county in which the tax

was imposed and sue to foreclose the lien securing the payment of the tax, to enforce

personal liability for the tax delinquency, or both. TEX. TAX CODE § 33.41(a).

      These taxing units are authorized to initiate legal proceedings to collect taxes

when an owner of real property fails to timely remit payment for property taxes

assessed. A district court in Harris County is a court of competent jurisdiction to

hear cases involving delinquent taxes assessed on property located within the county.

See Willie v. Harris Cty., 499 S.W.3d 907, 909–10 (Tex. App.—Houston [14th Dist.]

2016, pet. denied) (explaining that the Harris County District Court had subject

matter jurisdiction in a case involving costs associated with a tax delinquency

assessed on a real property located in Harris County).

      Here, Harris County properly initiated legal proceedings against Mikulin in a

Harris County district court to secure payment of Mikulin’s tax debt. Harris County


                                          5
introduced into evidence deed records of Mikulin’s home located in Harris County.

Harris County also introduced into evidence certified tax documents showing the

property and the amount of the tax and penalties imposed and interest accrued for

tax years 2016 and 2017. See TEX. TAX CODE § 33.47(a); Davis v. City of Austin,

632 S.W.2d 331, 333 (Tex. 1982). Therefore, the trial court had subject-matter

jurisdiction to hear the tax suit. We overrule Mikulin’s first issue.

                       Form of Payment and Conflict of Law

      In his second and third issues, Mikulin argues that the trial court’s order

requiring him to pay his taxes in dollars is unconstitutional because the United States

Constitution prohibits courts from ordering the payment of tax debts “in any other

form other than gold or silver coin.” Mikulin relies on United States Constitution

Article I, Section 10, Clause 1, which provides that “[n]o State shall . . . make any

[t]hing but gold and silver [c]oin a [t]ender in [p]ayment of [d]ebts.” Mikulin also

argues that Texas Tax Code section 31.06(a)3 conflicts with United States

Constitution Article I, Section 10, Clause 1 and Texas Government Code section

311.021(1).

      Mikulin is not the first taxpayer to raise this argument. When it has been

raised, courts have consistently rejected it. See, e.g., Brand v. State, 828 S.W.2d 824,


3
      This provision of the Texas Tax Code authorizes payments of taxes in the form of
      U.S. currency, check, money order, credit card, or electronic funds transfer. See
      TEX. TAX CODE § 31.06(a).
                                           6
826 (Tex. App.—Fort Worth 1992, no pet.) (rejecting appellant’s argument that the

payment of fines imposed for speeding offense using Federal Reserve notes violates

the Constitution because “United States coins and currency (including Federal

Reserve notes and circulating notes of Federal Reserve banks and national banks)

are legal tender for all debts, Public charges, taxes, and dues”); Rothacker v.

Rockwall Cty. Cent. Appraisal Dist., 703 S.W.2d 235, 236 (Tex. App.—Dallas 1985,

writ ref’d n.r.e.) (rejecting claim that an appraisal valued in dollars violates the

United States Constitution); Boyce v. Cty. of Williamson, No. 03-01-00129-CV,

2002 WL 58470, at *1 (Tex. App.—Austin Jan. 17, 2002, no pet.) (rejecting

contention that the Constitution authorizes only the use of gold or silver as tender in

the payments of tax debt).

      Congress, as authorized by the United States Constitution, maintains the

exclusive power to establish a uniform legal tender for the payment of debts. See

Rothacker, 703 S.W.2d at 236–37 (citing The Legal Tender Cases, 110 U.S. 421,

448 (1884) (rejecting appellant’s contention that courts are prohibited from

appraising property in dollars). Legal tender includes United States coins and

currency, including Federal Reserve notes. 31 U.S.C. § 5103 (defining legal tender).

The purpose of Article I, Section 10 of the United States Constitution is “to inhibit

the ability of the states to create a form of legal tender and was not meant to preclude

the payment of debts in any form of legal tender authorized by the federal


                                           7
government.” Rothacker, 703 S.W.2d at 236 (citing Richardson v. Richardson, 122
Mich. App. 531, 532 (1983)).

      The trial court had no obligation to order Mikulin to pay for his tax debts in

gold or silver. A payment in United States dollars is recognized by law as an

acceptable form of payment for all debts and taxes. See Boyce, 2002 WL 58470, at

*1 (reconciling the alleged conflict with United States Constitution article I, section

10, clause 1 and Texas Tax Code § 31.06(a) and explaining that the former provision

“is not meant to preclude payment of debts in any form of legal tender authorized by

the federal government. It is by now axiomatic that federal reserve notes, which are

valued in dollars, are legal tender.”). For these reasons, we hold that the trial court’s

order requiring payment of Mikulin’s tax debt in United States dollars does not

violate the Constitution and that no conflict of laws exist. We overrule Mikulin’s

second and third issues.

                                      Conclusion

      Having concluded that the trial court committed no reversible error, we affirm

the judgment of the trial court.




                                               Sarah Beth Landau
                                               Justice

Panel consists of Justices Lloyd, Goodman, and Landau.

                                           8